FILED
                             NOT FOR PUBLICATION                           MAR 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO JAVIER BARRAZA-                        No. 09-70859
GOMEZ,
                                                 Agency No. A077-177-944
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Francisco Javier Barraza-Gomez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, Khan v.

Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Barraza-

Gomez is removable under 8 U.S.C. § 1227(a)(1)(A), and that he gave false

testimony for the purpose of obtaining an immigration benefit, precluding him

from demonstrating good moral character under 8 U.S.C. § 1101(f)(6). See Ramos

v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001).

      Petitioner’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                         2                                     09-70859